705 S.E.2d 381 (2010)
CARDWELL
v.
JENKINS CLEANERS, INC.
No. 374A10-1.
Supreme Court of North Carolina.
December 17, 2010.
Anthony S. Privette, Statesville, for Cardwell.
Jason McConnell, Charlotte, for Jenkins Cleaners, Inc., et al.
Vernon Sumwalt, Charlotte, for N.C. Advocates for Justice.
Burton Craige, Raleigh, for N.C. Advocates for Justice.
Duane Jones, for North Carolina Association of Defense Attorneys.
The following order has been entered on the motion filed on the 16th of December 2010 by N.C. Association of Defense Attorneys for Leave to File Amicus Brief:

*382 "Motion Allowed by order of the Court in conference this the 17th of December 2010."